Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
Claims 4-15,17-18,26,83 are amended and claim 85 is added.  Claims 4-15,17-18,20,22-30,83 and 85 are pending.
Claim Rejections - 35 USC § 103
Claims 83,85,4,6-15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari (5320859) in view of Baumer ( 8642109) and Kothapalli ( 2013/0209646)
For claim 83, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour.  Namdari discloses a product as claimed.   Namdari discloses products such as cake, muffin , brownies which are not hard product and would be considered as soft. For claims7,8,10,11-12, Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour. The flour include grain flour such as oat, whote wheat, barley, etc.. The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size. For claims 13,14, Namdari discloses the 
 Namdari does not disclose particulate protein source having protein content of at least 50% having the dimension  and the density as in claim 83, a plurality of particulate sources as in claim 85, the density as in claim 4, the moisture content as in claim 6, the protein as in claim 9, the property as in claim 15 and the proportion as in claim 17.
Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, corn, barley, legume, soybeans etc..  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein.  The protein extrudates may exhibit a wide range of particle sizes and generally be characterized as an oval or round nugget or pellet.  Extrudate can have a length of about 3-7mm, more typically about 5mm .  ( see col. 2,5,6,19,20)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer  and Kothapalli as applied to claims 83,85,4,6-15,17  and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer and Kothapalli does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 18,20,23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari ( 5320859) in view of Baumer ( 8642109) , Chablaix ( 4367241) and Kothapalli ( 2013/0209646.
For claim 18, Namdari discloses the steps of preparing a dough and baking the dough to form products such as cookie, muffin, cake, brownie or snack bar.  The protein can be combination of different protein as set forth in col. 1 lines 45-65.  Also, the nuts are ground to desired particle size.  ,  For claims 20,24,25,26,27-29,  Namdari discloses a baked product made from a dough comprising 10-80% protein selected from soy products, gluten, milk products, whey product and nut, 10-80% sweetener, up to 40% of a vegetable shortening and up to 50% flour ( columns 1-4)
Namdari does not disclose particulate protein source having protein content of at least 50% , the dimension, the temperature, the density as in claim 18 ,  the particulate protein as in claim 26 and the score as in claim 30.

Baumer discloses high protein extrudes in the forms of nuggets, pellet etc.. that are used in food products including baked good.  The protein used includes vegetable protein, dairy protein and mixture thereof.  Dairy protein materials includes casein, whey etc..  Vegetable protein includes wheat, corn, barley, legume, soybeans etc..  Baumer discloses soy protein concentrate typically contains about 65wt% to about 85wt% soy protein and soy protein isolate contain at least 90% soy protein.  The protein extrudates may exhibit a wide range of particle sizes and generally be characterized as an oval or round nugget or pellet.  Extrudate can have a length of about 3-7mm, more typically about 5mm .  ( see col. 2,5,6,19,20)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
 Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material having the particle size disclosed in Baumer is not contrary to .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namdari in view of Baumer , Chablaix and Kothapalli as applied to claims 18,20,23-30 and further in view of Okoniewska ( 2016/0249627).
Namdari  in view of Baumer , Chablaix  and Kothapalli does not disclose the water activity.
Okoniewska discloses soft baked product having a water activity of about .4 to about .9. ( see paragraphs 0003-0004)
It would have been obvious to one skilled in the art to form product having water activity that is typical for such product.  It would have been obvious to follow the guideline of Okoniewska for the water activity.  Determining the water activity would have been readily within the skill of one in the art with the guideline of Okoniewska.
Claims 18,20,22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627)  in view of  Chablaix and Kothapalli ( 20130209646).
For claim 18, Okoniewsk discloses a method of making the soft-baked product comprising the steps of preparing a dough comprising grain flour, powered protein and particulate protein and baking the dough. Suitable sources of protein include high protein wheat flour, garbanzo bean flour, whey protein concentrate, gluten etc..   For claim 20 the amount of grain flour is about 20-95%.  For claim 22, the baked product has a water activity of about .4 to .9.  For claim 23, the baked product has a moisture content of about 5-40%.  For claim 25, the powdered protein is selected from whey protein, plant based protein etc..  For claim 26, the protein crisp can be whey, soy, casein..  For claim 28, the amount of fat is from about .1-40%.  For claim 29, the amount of sugar is about .1-50%.  Okoniewska discloses the particle size of the inclusion may affect the texture of the inclusions.  For example, in some 
Okoniewsk does not disclose the g of protein/100 g and the percentages of protein, the density as in claims ,18,the particulate having  protein content as in claim 18, the baking temperature as in claim 18 , the gram amount as in 24 , the digestibility score as in claim 30 and the amount of grain flour as in claim 27.
Chablaix discloses a process of making baked product rich in protein. Chablaix teaches to bake in oven with temperature ranging from 190-145 degrees C.  (see col. 3)
Kothapalli et al disclose baked products.  Kothapalli discloses the average desired density of the baked product can be about .6g/cc.  Kothapalli also discloses the desired density can be variable however depending upon which final baked good is desired.  Kothapalli discloses the baked product maintains a desirable moisture content of about 9-13%.  However, the desirable moisture content can be variable depending upon which final baked good is desired. ( see paragraphs 0062,0064)
Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the product is higher than the high range of the protein.  Increasing the protein content in the baked product would have been an obvious matter of choice.  Generally, difference in concentration does not support patentability in absence of showing of criticality.  Since the protein percent can increase, it would have been obvious to one skilled in the art to form product having any varying gram of protein/g serving of product depending on the protein content wanted in the product.  This can readily be determined by one skilled in the art.  The digestibility score depends from the presence of protein; thus, it obvious the Oknoiewsk can have the score in the range .
Claims 83,85,4-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski  in view of Kothapalli ( 2013/0209646).

Okoniewsk does not disclose the density as in claim 83, the plurality of particulate protein sources as in claim 85, the g of protein as in claim 7, the amount of grain flour as in claims 10, the digestibility score as in claim 15 and the amount of protein as in claim 17.
As shown in Kothapalli, the density claimed is known for baked product.  Kothapalli also discloses the density for baked product can vary depending on the type of baked product.  It would have been obvious to one skilled in the art to determine the density  that is appropriate for the baked product which would give the most optimum texture and taste. Okoniewsk discloses the amount of powdered protein is about 30%; thus, it would have been obvious to one skilled in the art to increase the protein above 30% when desiring a higher protein content in the product.  Furthermore, Okoniewsk discloses the product comprises flour including high protein flour.  Thus, it is obvious that protein content in the product is higher than the high range of the protein.  Increasing the protein content in the baked product would have been an obvious matter of choice.  Generally, difference in concentration does not support patentability in absence of showing of criticality.  Since the protein percent can increase, it would have been obvious to one skilled in the art to form product having any varying gram of protein/g 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the .
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
In the response, applicant argues Namdari does not disclose, teach or suggest the claimed protein component and none of Baumer, Kothapalli, Akoniewska whether alone or in combination make up the deficiency of Namdari.  Applicant argues nowhere does the office action state the combination of Namdari and Baumer teach, disclose or suggest all the specific elemets claimed or a reason to combine.  This argument is not persuasive.  Applicant makes a general argument without addressing the specificity of the rejection.  Namdari discloses a dough to make bakery product comprising 10-80%.  The protein can be selected from soy product, gluten , milk product, whey, egg and nut.  Namdari discloses a variety of protein sources can be used and can be a mixture of different materials such as 1-40% soy products, 1-40% wheat gluten or any other grain, 1-20 milk products, 1-20 whey product, 1-30% nuts etc..  It would have been obvious to one skill in the art to use a mixture of different protein having different characteristics depending on the taste, texture , flavor desired. For instance,  it would have been obvious to incorporate the soy protein nugget or pellet having the particle sizes as taught in Baumer as one type of protein and regular protein powder such as whey powder, gluten powder etc.. as  another protein when desiring to obtain different texture and taste  in the product. The protein nugget or pellet would give a noticeable texture versus the soy flour or other protein powder. Adding protein material 
Applicant discusses the problem and issue in the instant specification.  However, the discussion does not make the claimed product to be distinguishable from the prior art.  Even if one skilled in the art is not aware of the problem stated by applicant, it would still have been obvious to substitute the protein as a matter of taste, flavor and texture preference.  Applicant has not shown any unexpected result over the prior art.  Applicant is only combining known ingredients in known product without demonstrating any criticality or unexpected result.
Applicant argues Namdari is silent as to features of balancing particulate to powdered protein sources within a total protein content of a soft-baked good.  It is not clear what applicant mean by balancing particulate to powdered protein sources.  There is no limitation in the claims defining 
Applicant states that applicant has provided evidence that it was highly unpredictable for person of skill in the art to include high levels of protein in soft-baked snack products.  It is unclear what evidence applicant is referring to.  Incorporating high amount of protein in soft-baked product is clearly disclosed in Namdari.  Applicant argues that without the hindsight obtained from the applicant’s disclosure, the examiner would not have arrived at a reasonable expectation of success.  The examiner respectfully disagrees as the elements claimed are taught in the prior and not from applicant’s disclosure. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant also argues that the teachings of Kothapali with respect to density cannot be combined with those of Namdari and Okoniewsk because Kothapalli is directed to high-fiber flourless food product.  The density characteristics cannot be extrapolated to yield the density  characteristics of the claimed product which recites at least 4% grain flour.  The examiner respectfully disagrees.  Applicant has not shown any evidence and there is no disclosure in the prior art to show that the density is affected only by the presence of flour.  What Kothapali teaches is that the density of baked product can vary depending on the type of baked product and the texture desired.  It is obvious that a cake would have a different density from bread or brownies etc.. or that a dense cake such as pound cake would have a different density from a lighter cake such as a chiffon cake.  Density is a variable that is 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Applicant is combining known ingredients in known product without showing any unexpected result or criticality.
Conclusion
In the IDS filed on 1/7/22, the NPL references  are not considered because there is no abstract or discussion of the relevancy of the references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793